UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6679



DILLARD J. MURRAY, II,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-640-7-SGW)


Submitted:   July 27, 2005                 Decided:   August 5, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dillard J. Murray, II, Appellant Pro Se.   Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL        OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dillard J. Murray, II, a state prisoner, seeks to appeal

the district court’s order dismissing his petition filed under 28

U.S.C. § 2254 (2000), as procedurally defaulted, and denying his

motion for default judgment.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent     “a   substantial     showing     of   the   denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that      the    district     court’s       assessment     of    his

constitutional      claims       is   debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Murray has not made the

requisite      showing.        Accordingly,     we    deny      a   certificate       of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED




                                       - 2 -